Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 9/28/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-2, 7-8, 14-17, 19-22, 25-30 and 32-35 remain pending.
Response to Arguments
Applicant’s arguments, dated 9/28/2022, have been fully considered and are deemed moot in view of the amendment to the claims, such are addressed in the rejection below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-8, 14-17, 19-22, 25-30, 32-35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 requires multiple recitations of “the operating temperature”; however, references to the first, the second and the third operating temperatures and therefore the recitations of “the operating temperature” lacks antecedent basis in the claims as it is unclear if this last recitation is the same or different operating temperature and what operating temperature is being limited.
Claim 21, the term “a flash heater” lacks antecedent basis in the claims because the claim from which it depends already requires a flash heater and thus it is unclear if this is the same or different flash heater.  Appropriate correction required.
Claims 26 requires multiple recitations of “the operating temperature”; however, references to the first, the second and the third operating temperatures and therefore the recitations of “the operating temperature” lacks antecedent basis in the claims as it is unclear if this last recitation is the same or different operating temperature and what operating temperature is being limited.
Claim 26, the term “the flash heater” lacks antecedent basis in the claims because the claim fails to previously recite a flash heater.  Appropriate correction required.
Dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 22, 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 requires the heating of the transforming device is started at an earlier time than the filling device; however, this is already quantified in T1<T2<T3<T4 requirement.  
Claims 22, and 25 each individually require a time sequence as it relates to a heating; however, claim 1 from which these claims depend already specifically require a heating time sequence and the broadening of the heating according to a different time sequences is improper and not further limiting.  
Dependent claims include additional limitations and are reasonably considered to be further limiting, if applicant deletes claims 7, 22 and/or 25, applicant should update the dependency and verify 112 2nd issues in any dependent claims so affected.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-2, 5, 8, 14-17, 19-21, 26-30, 32-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While the prior art discloses the generally discloses the obviousness of optimizing the time value for the different stages to reduce time delays, the examiner cannot locate sufficient evidence to establish a prima facie case of obviousness of the specific heating times, of heating the plurality of blow molds, flash heater and filling device in the claimed order of heating to the first, second and third operating temperatures as now instantly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718